SCHWARTZ, Judge.
Payne appeals from his conviction for possession of a felony amount of marijuana. His most substantial argument, which is based on Purifoy v. State, 359 So.2d 446 (Fla.1978), is that the state did not carry its burden of affirmatively demonstrating that more than five of the 7.7 grams of Cannabis sativa, L. seized from him was contraband, rather than lawful stalks or stems. Because, unlike the situation in Purifoy, the defendant made no claim or showing below that any of the 7.7 grams was in fact not proscribed under Sec. 893.02(2), Fla.Stat. (1977), this contention is without merit. The principle set forth in the Purifoy case applies, as is stated at 359 So.2d 449, only “where a portion of the substance introduced by the state as contraband is claimed by the defendant to be nonprohibited matter.”
The other points raised by the appellant likewise present no basis for reversal. See Bush v. State, 369 So.2d 674 (Fla. 3d DCA 1979); Lachs v. State, 366 So.2d 1223 (Fla. 4th DCA 1979); Skelton v. State, 349 So.2d 193 (Fla. 3d DCA 1977); Sec. 924.33, Fla. Stat. (1977).
Affirmed.